Citation Nr: 1036808	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee 
disability.  

2.  Entitlement to an initial compensable rating for a left knee 
disability.

3.  Entitlement to an initial compensable rating for bilateral 
plantar fasciitis.  

4.  Entitlement to an initial compensable rating for right wrist 
strain.

5. Entitlement to an initial rating in excess of 10 percent for a 
low back disability.

6.  Entitlement to a total disability rating for individual 
unemployability (TDIU).

7.  Entitlement to service connection for lower abdominal pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to June 2000.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from January 2002 and March 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

The Board notes that the RO characterized the knee disorders as 
one issue: a claim for an increased rating for a bilateral knee 
disability.  The rating criteria pertaining to the knee are 
intended to apply to one knee, however, rather than both.  Thus, 
the Board has recharacterized the matter as claims for increased 
ratings for the left and right knee disabilities.  

The issues of an increased rating for a low back disability, 
TDIU, and service connection for abdominal pain are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for an ankle disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See February 
2004 statement.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by full 
extension, full flexion, and no instability, laxity, genu 
recurvatum, removal of cartilage, malunion, nonunion, or 
arthritis, and although there is dislocation of cartilage, it 
does not result in frequent locking and effusion.

2.  The Veteran's left knee disability is manifested by full 
extension, full flexion, and no instability, laxity, genu 
recurvatum, dislocation, removal of cartilage, malunion, 
nonunion, or arthritis.  

3.  The Veteran's plantar fasciitis is not associated with 
flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, 
hallux rigidus, hammer toe, malunion/nonunion of the tarsal or 
metatarsal bones, or arthritis, and it does not result in 
"moderate" disability

4.  The Veteran's right wrist strain is not manifested by 
ankylosis, limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion to in line with the forearm.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5260 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

2.  The criteria for a compensable initial rating for a left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

3.  The criteria for a compensable initial rating for plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2009).

4.  The criteria for a compensable initial rating for a right 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.40, 4.59, 4.71a, Diagnostic Codes 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of her claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  Notice 
for the claims for higher ratings was provided in the April 2007 
statement of the case, and the claims were readjudicated in the 
January 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  VA has also obtained service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a decision 
on the claim at this time.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

When assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The rating for an orthopedic disorder should 
reflect any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  

Knee Disabilities 

In the rating action on appeal, the RO granted service connection 
and assigned a single noncompensable rating for the Veteran's 
right and left knee under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5260, limitation of flexion.  As noted in the Introduction, 
however, as the rating criteria are not intended to apply to a 
bilateral knee disability, the Board will evaluated each knee 
separately.  The Veteran contends that compensable ratings are 
warranted.  She has reported having constant pain in the joints, 
including the knees.

A March 2004 VA examination record reflects the Veteran's history 
of constant pain.  At that time, the Veteran was working, and she 
denied any time lost from work because of the knee disabilities.  
She also denied any functional impairment or problems with stairs 
as a result of the knee disabilities.  Examination revealed that 
gait was normal and that the knees appeared within normal limits.  
There was pain with palpation of the anterior patella area.  
Flexion was to 140 degrees bilaterally, and extension was to 0 
degrees bilaterally.  Drawer and McMurray tests were negative 
bilaterally, and there was no subluxation, joint effusion, 
crepitus, ankylosis, fatigue, weakness, or lack of endurance.  X-
ray images were negative for each knee.  The Veteran was assessed 
with patellofemoral syndrome.  

Subsequent VA treatment records reflect consistent findings of 
normal strength and full range of motion in the knees and one 
finding of effusion and tenderness to palpation over the 
bilateral patella in November 2005.  See, e.g., May and November 
2005 and December 2007 VA treatment records.  The records also 
indicate that X-ray images of the knees in September 2005 were 
negative for abnormality.  See November 2005 VA treatment record.  

Another VA examination was conducted in June 2009.  The record 
reflects the Veteran's history of pain, instability, giving way, 
weakness, and decreased speed of motion in her knees.  She 
reported that she used medication and an exercise program.  She 
indicated that the exercises sometimes caused stiffening, a 
sensation of instability, and a feeling of weakness, "like she 
cannot stand up."  She also reported having monthly flare-ups, 
which lasted for two to three days, and which were alleviated by 
medication, rest, massage, and heat/cold.  She estimated that the 
flare-ups resulted in an additional 40 percent loss of function.  
She denied deformity, incoordination, episodes of dislocation, 
subluxation, or locking, and she did not report any occupational 
impairment due to her knee disabilities (rather she attributed it 
to her back disability).  She reported that she was able to stand 
for up to one hour and to walk up to 1/4 mile.  

Examination of the right knee revealed tenderness of the medial 
joint line, crepitation, clicks/snaps, grinding, and a positive 
McMurray's test but no instability, tendon abnormality, patellar 
abnormality,  locking, effusion, or dislocation.  Examination of 
the left knee revealed tenderness of the patellar tendon on 
motion and grinding but no clicks/snaps, creptitation, 
instability, patellar abnormality, or meniscus abnormality.  
Range of motion testing revealed flexion to 140 degrees and 
extension to 0 degrees bilaterally.  There was objective evidence 
of pain after repetition but no additional limitation of motion.  
There was no ankylosis.  X-ray images revealed no evidence of 
acute osseous injury or significant degenerative disease.  The 
examiner diagnosed the Veteran with left knee tendinitis, right 
knee meniscus tear, and bilateral patellofemoral syndrome.  The 
examiner reported that the problem associated with the knee 
disabilities was pain.  

Limitation of knee flexion is rated as follows: a noncompensable 
rated is assigned when it is limited to 60 degrees; a 10 percent 
rating is assigned when it is limited to 45 degrees; a 20 percent 
rating is assigned when it is limited to 30 degrees; and a 30 
percent rating is assigned when it is limited to 15 degrees.  .  
38 C.F.R. § 4.71a, DC 5260.  Limitation of knee extension is 
rated as follows: a noncompensable rating is assigned when it is 
limited to 5 degrees; a 10 percent rating is assigned when it is 
limited to 10 degrees; a 20 percent rating is assigned when it is 
limited to 15 degrees; a 30 percent rating is assigned when it is 
limited to 20 degrees; a 40 percent rating is assigned when it is 
limited to 30 degrees; and a 50 percent rating is assigned when 
it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

After review of the evidence, the Board finds that a compensable 
rating is not warranted for the either knee disability at any 
time during this period.  The foregoing evidence documents normal 
range of extension and flexion bilaterally, without objective 
evidence of  fatigue, weakness, lack of endurance, 
incoordination, or decreased range of motion after repetition in 
either knee, and even after consideration of the history of 
constant pain, the history of an additional 40 percent loss of 
motion during flare-ups, and the finding of painful left patellar 
tendon with motion, range of motion is still too significant to 
warrant a compensable rating for limitation of motion in either 
knee.  Additionally, although the Veteran has reported having 
instability and "giving way," the evidence does not include any 
objective findings of laxity or instability.  Consequently, a 
compensable rating is not available for either knee under 
Diagnostic Code (DC) 5260 (limitation of flexion), 5261 
(limitation of extension), or 5257 (instability).  

A compensable rating is also not available for either knee under 
an alternate diagnostic code.  There is no evidence of genu 
recurvatum, removal of cartilage, malunion or nonunion of either 
knee.  Additionally, there is no evidence of dislocation of 
cartilage in the left knee, and although the evidence does 
suggest "dislocation" of cartilage in the right knee (i.e. the 
meniscal tear), the evidence does not suggest that the Veteran 
has frequent episodes of effusion or any locking, in the right 
knee joint.  See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  
Finally, there are no objective findings of arthritis to warrant 
a compensable rating under DC 5003.  See 38 C.F.R. § 4.71a, DC 
5003 (10 percent rating provided for X-ray established arthritis 
manifested by painful motion that is otherwise noncompensable 
under the limitation of motion rating criteria).  Consequently, a 
compensable rating for the right or left knee disability is 
denied.  


Bilateral Plantar Fasciitis

A March 2004 VA examination record reflects the Veteran's history 
of pain with standing.  The Veteran indicated that she tried shoe 
inserts which helped alleviate the pain.  She denied any time 
lost from work as a result of the plantar fasciitis.  Examination 
revealed some pain on palpation of the plantar aspect of the 
feet, just posterior to the metacarpal phalangeal joint.  There 
was no edema, weakness, atrophy, sign of deformity, pes planus, 
or drop forefoot, and gait was normal.  The Achilles tendons 
showed good alignment, and there was no pain or limitation on 
dorsiflexion of the toes or ankle.  Additionally, the metatarsal 
heads were not tender, there was no sign of hammertoes, 
metatarsalgia, hallux valgus, or hallux rigidus, and there was no 
limitation of function with standing or walking.  The examiner 
diagnosed the Veteran with plantar fasciitis.  

An October 2004 VA treatment record reflects the Veteran's 
history of intermittent pain with weight-bearing on the 
mediaplantar surface of the arch.  Examination revealed full 
range of motion of the toes and ankles.  There was no edema, 
erythema, or fluctuance; Morton's tests were negative; and gait 
was normal.  The heel cords were tight bilaterally, and the 
medial plantar fascia was tender and worsened by stretch.  The 
Veteran was advised to stretch the plantar fascia in the mornings 
and to ice massage at night.  

An April 2005 VA treatment record reflects the Veteran's history 
that her medial plantar foot pain had improved with the daily 
stretching and icing.  She reported that she still had 
intermittent first and second metatarsal bone pain with prolonged 
walking in shoes with bad arch supports, though.  She denied 
swelling or inability to weight-bear.  Examination revealed full 
range of motion at the ankles; no edema, erythema, fluctuance, or 
tenderness; normal gait; and negative Morton's tests.  A May 2005 
VA treatment record reflects the Veteran's history of low back 
pain which radiated to the feet.  Examination of the feet 
revealed no lesions, calluses, corns, deformities, or fungal 
infection, and the toenails were normal.  A June 2005 VA 
treatment record reflects normal findings for the feet.  A 
November 2005 VA treatment record reflects findings of no 
tenderness to palpation and full range of motion in the ankles 
and toes.  


A May 2006 VA treatment record reflects findings that the Veteran 
had full range of motion of the ankles; no edema, erythema, 
fluctuation, or tenderness, and negative Morton's tests.  A 
December 2006 VA treatment record reflects the Veteran's history 
of improved plantar fasciitis pain.  She reported that it was 
rare that she had stiffness and forefoot pain.  Examination 
revealed full range of motion of the ankles; no edema, erythema, 
fluctuance, or tenderness; and negative Morton's tests.  

A December 2007 VA treatment record reflects the Veteran's 
history of sharp, severe pain in her joints, including the feet.  
Examination revealed full range of motion of the ankles.  At that 
time, the Veteran was diagnosed with complex pain syndrome.  

Another VA examination was conducted in July 2009.  The record 
reflects the Veteran's history of achiness in the arches and 
shooting sensations in the legs, feet and toes.  The Veteran 
reported that she was able to stand for up to an hour and to walk 
up to 1/4 mile, and she indicated that she used orthotics and over-
the-counter motion control shoes.  Examination revealed a normal 
stride with a propulsive gait.  Heels were perpendicular to the 
ground, and there was mild pronation.  

With respect to the left foot, the Veteran reported pain and 
swelling while standing and walking, redness, heat, and stiffness 
while walking.  The Veteran denied fatigability, weakness, and 
lack of endurance.  Examination of the left foot revealed no 
evidence of painful motion, swelling, instability, weakness, 
abnormal weight-bearing, malunion or nonunion of the tarsal or 
metatarsal bones, muscle atrophy, or skin/vascular foot 
abnormality.  There was evidence of tenderness to palpation at 
the mid-substance arch area and dorsal forefoot area.  There was 
also a positive Tinel's noted to the lateral leg over the common 
peroneal nerve with radiation to the big toe areas and dorsal 
foot and deep peroneal nerve areas.  The Tinel's to the tarsal 
tunnel was negative.  X-ray images revealed no evidence of 
fracture, subluxation, significant degenerative changes, or 
calcaneal bone spur.    

With respect to the right foot, the Veteran reported pain, 
swelling, and heat while standing or walking, redness while 
walking, fatigability, weakness, and lack of endurance.  
Examination revealed no evidence of painful motion, swelling, 
instability, weakness, abnormal weight-bearing, malunion or 
nonunion of the tarsal or metatarsal bones, muscle atrophy, or 
any skin/vascular foot abnormality.  There was evidence of 
tenderness to palpation at the bilateral mid-substance arch area 
and dorsal forefoot areas.  There was also a positive Tinel's 
noted to the lateral leg over the common peroneal nerve with 
radiation to the big toe areas and dorsal foot and deep peroneal 
nerve areas.  The Tinel's to the tarsal tunnel was negative.  X-
ray images revealed no evidence of fracture, subluxation, 
significant degenerative change, or calcaneal spur.  There was a 
slightly prominent anterior border of the calcaneus which might 
suggest the possibility of a fibrous calcaneonavicular coalition.  

The examiner diagnosed the Veteran with bilateral plantar 
fasciitis which had no significant effects on employment.  

The Veteran's bilateral plantar fasciitis is currently assigned a 
noncompensable rating under 38 C.F.R. § 4.71, DC 5279, which 
pertains to Metatarsalgia, unilateral or bilateral.  

Consideration of DC 5276 is appropriate as the condition can be 
rated as analogous to acquired flatfoot.  A 10 percent rating 
contemplates moderate flatfoot with weight-bearing over or medial 
to the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet, bilateral or unilateral.  A 
higher evaluation of 30 percent is assigned for severe bilateral 
acquired flatfoot, with objective evidence of marked deformity, 
pain on manipulation and use accentuated an indication of 
swelling on use, and characteristic callosities. 

After review of the evidence, the Board finds that a compensable 
rating is not warranted for bilateral plantar fasciitis.  In this 
case, the evidence does not suggest that the plantar fasciitis is 
associated with flatfoot, weak foot, claw foot, metatarsalgia, 
hallux valgus, hallux rigidus, hammer toe, malunion/nonunion of 
the tarsal or metatarsal bones, or arthritis.  Furthermore, the 
evidence does not suggest the plantar fasciitis results in 
"moderate" disability.  Rather, the evidence documents that the 
Veteran consistently has full range of motion in the ankles and 
toes and normal gait and posture, and the evidence consistently 
reflects negative findings as to painful motion, instability, 
weakness, abnormal weight-bearing, muscle atrophy, or 
skin/vascular foot abnormality.  Based on review of the evidence, 
the Board finds that the bilateral plantar fasciitis results in 
no more than mild disability.  Thus, a compensable rating is not 
warranted and the claim is denied.  

Right Wrist Strain

A March 2004 VA examination record reflects the Veteran's history 
of constant pain, which was exacerbated by use and movement.  The 
Veteran reported flare-ups two to three times each week.  She 
denied functional impairment or time lost from work.  Examination 
revealed dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation to 
45 degrees.  There was some pain at the extreme degree of palmar 
flexion, but no fatigue, weakness, lack of endurance, or 
incoordination with range of motion.  There was no ankylosis.  X-
ray images were normal.  The Veteran was diagnosed with right 
wrist strain.  The examiner noted that the Veteran had a positive 
Tinel's sign and indicated that it was "entirely possible that 
[the Veteran's] right wrist pain [was] due to carpal tunnel 
syndrome."

An August 2004 VA treatment record reflects the Veteran's history 
of constant bilateral wrist pain with all range of motion, worse 
in the left wrist, which prevented her from performing activities 
and chores such as washing dishes.  The Veteran denied locking.  
The record does not reflect any findings related to the right 
wrist.  

A May 2005 VA treatment record also reflects a history of wrist 
pain.  Examination revealed full range of motion and full 
strength in the extremities.  A November 2005 VA treatment record 
indicates that the wrists had swelling, tenderness to palpation, 
pain on flexion, and a positive Phalen's sign.  The hands had 
full range of motion and no effusion or tenderness.  The examiner 
believed the Veteran likely had swelling-induced carpal tunnel 
syndrome.  Subsequent evaluation ruled out carpal tunnel 
syndrome, however.  A June 2005 VA treatment record reflects the 
Veteran's history of pain in all joints, to include the right 
wrist when she moved it up and down.  

Subsequent medical records reflect continued histories of joint 
pain and new histories of radicular pain, numbness, swelling, and 
tingling in the upper extremities, to include in the wrists.  The 
etiology of these symptoms was determined to be "unclear" 
despite numerous imaging and electrodiagnostic studies.  See, 
e.g., May 2009 VA treatment record.  

Another VA examination was conducted in June 2009.  The 
examination record reflects the Veteran's history of right wrist 
pain, instability, giving way, stiffness, and weakness.  She 
denied incoordination, deformity, effusion, dislocation, and 
subluxation.  She reported having locking episodes less than once 
a year.  She also reported having mild flare-ups twice a week, 
each lasting one to two days and moderate flare-ups twice a 
month, each lasting three to four days.  She estimated that the 
mild flare-ups resulted in an additional functional loss of 15 
percent and that the moderate flare-ups resulted in an additional 
functional loss of 40 to 50 percent.  Examination revealed 
tenderness and "snap" on ulnar deviation.  Range of motion 
testing revealed dorsiflexion to 70 degrees, palmar flexion to 70 
degrees, radial deviation to 35 degrees, and ulnar deviation to 
40 degrees.  X-ray images revealed no evidence of acute osseous 
injury or significant degenerative disease.  The examiner 
diagnosed the Veteran with wrist sprain.  

After review of the evidence, the Board finds a compensable 
rating is not warranted for the right wrist strain.  The rating 
criteria applicable to the wrist provide compensable ratings for 
limitation of dorsiflexion to less than 15 degrees, palmar 
flexion limited in line with the forearm, and ankylosis.  
38 C.F.R. § 4.17a, DC 5214 and 5215.  In this case, the evidence 
consistently documents dorsiflexion and palmar flexion to at 
least 80 degrees each, which is too significant to approximate a 
compensable rating for limitation of motion, even after 
consideration of the histories of pain and flare-ups which result 
in up to 50 percent additional functional limitation.  
Furthermore, the evidence does not suggest that the Veteran has 
any ankylosis in the wrist; rather, the records consistently 
indicate the Veteran has range of motion, and although range of 
motion is at times limited and painful, the Veteran is still able 
to move the right wrists significantly enough to not approximate 
a finding of ankylosis.  Finally, there are no objective findings 
of arthritis to warrant a compensable rating under DC 5003.  
Thus, the Board finds that a compensable rating is not warranted  

The Board has considered whether a separate rating is appropriate 
but finds that one is not warranted:  there is no evidence of any 
associated hand or finger abnormality, and although the Veteran 
has been determined to have neurological symptoms on the right 
upper extremity, the evidence does not suggest that these 
symptoms are related to the service-connected right wrist strain. 

In sum, the evidence does warrant a compensable rating under the 
schedular rating criteria for the wrist.  Thus, the claim for a 
higher rating is denied.  

ORDER

A compensable rating for a right knee disability is denied.

A compensable rating for a left knee disability is denied.  

A compensable rating for bilateral plantar fasciitis is denied.  

A compensable rating for a right wrist disability is denied.  


REMAND

With respect to the claim for an increased rating for a low back 
disability, the evidence of record indicates findings that the 
Veteran has degenerative disc disease of the lumbar spine.  The 
RO did not consider the rating criteria for intervertebral disc 
syndrome (IDS) when rating the low back disability or provide 
notice of either the "old" or "new" criteria for IDS, however.  
The Board finds that there is potential prejudice to the Veteran 
if she does not receive notice of these regulations and if the RO 
does not consider the rating criteria in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

With respect to the claim of entitlement to TDIU, where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied, and VA must consider whether the veteran is entitled 
to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The Court has held that TDIU is an element of all appeals of an 
initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The Veteran has consistently reported that she is unable to 
maintain gainful employment because of her back disability and VA 
physicians have opined that the Veteran is "unemployable" due 
to her physical and emotional conditions and that her low back 
disability should be provided the maximum rating.  See September 
2005 Florea statement.  Thus, the Board finds that the Veteran 
has made a valid claim for TDIU and, as the RO has not yet 
considered whether the Veteran is entitled to TDIU, the issue 
must be remanded for consideration.  Furthermore, although VA 
examinations were recently conducted and assessments on the 
functional impact of the service-connected disabilities were 
obtained, the examiners did not provide an opinion as to whether 
the disabilities precluded the Veteran from obtaining or 
retaining gainful employment.  This opinion should be obtained.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran has been granted service connection for the following 
disabilities:  depression, rated 30 percent disabling; lumbar 
myofascial pain syndrome with radicular symptoms, 10 percent; 
chronic wrist sprain, 0 percent; right and left knee disorders, 
separate 0 percent ratings; plantar fasciitis, 0 percent.  The 
Veteran's combined disability rating is 40 percent.  

The Veteran does not currently meet the percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  Notwithstanding the 
provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a 
TDIU in all cases where a service connected disability causes 
unemployability regardless of the percentage evaluations.  38 
C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU 
under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it 
must remand the case so that the claim can be considered by VA's 
Director of Compensation and Pension.  Bowling v. Principi, 15 
Vet. App. 1 (2001). 

With respect to the claim of service connection for abdominal 
pain, service connection was denied in a January 2002 rating 
decision.  Subsequently in January 2002, the Veteran submitted a 
statement which the Board interprets as a notice of disagreement 
with this denial.  Review of the record indicates that a 
Statement of the Case has not been prepared as of yet for this 
issue.  An unprocessed notice of disagreement must be remanded to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thus, this issue must be remanded 
for issuance of a Statement of the Case on appeal of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case 
addressing the claim of entitlement to 
service connection for abdominal pain.  The 
Veteran and her representative should be 
clearly advised of the need, and time 
limit, within which to file a Substantive 
Appeal if the Veteran desires to continue 
her appeal with respect to this matter.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed. 

2.  Ensure all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully complied with and 
satisfied for the issue of service 
connection for TDIU and for the claim for 
an increased rating for a low back 
disability.  Specifically for the low back 
disability, notify the Veteran of the 
"old" (pre-amendment) and "new" rating 
criteria for IDS.  

3.  Schedule the Veteran for an appropriate 
VA examination to obtain an opinion as to 
whether her service-connected disabilities 
would as likely as not preclude gainful 
employment.  The claims folder must be sent 
to the examiner for review.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities (depression, 
rated 30 percent disabling; lumbar 
myofascial pain syndrome with radicular 
symptoms, 10 percent; chronic wrist sprain, 
0 percent; right and left knee disorders, 
separate 0 percent ratings; plantar 
fasciitis, 0 percent) would prevent her 
from obtaining or keeping gainful 
employment for which her education and 
occupational experience would otherwise 
qualify him.

4.  Thereafter, readjudicate the claim for 
an increased rating for the low back 
disability, to include with consideration 
of the "old" and "new" IDS regulations.  

5.  After completion of the foregoing, 
adjudicate the issue of whether TDIU is 
warranted.  If the Veteran does not meet 
the percentage requirements of 38 C.F.R. § 
4.16(a), refer the case to VA's Director of 
C&P for consideration of entitlement to a 
TDIU under the provisions of 38 C.F.R. § 
4.16(b). 

6.  If any benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


